SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 0-24751 SALISBURY BANCORP, INC. (Exact name of registrant as specified in its charter) Connecticut 06-1514263 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5 Bissell Street, Lakeville, CT (Address of principal executive offices) (Zip code) (860) 435-9801 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer, accelerated filer” and “smaller reporting company in Rule 12b-2 of the Exchange Act).(Check one): Large accelerated filero Accelerated filer o Non-accelerated filero Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares of Common Stock outstanding as of May 16, 2011, is 1,687,661. 1 TABLE OF CONTENTS Page PART IFINANCIAL INFORMATION Item 1. Financial Statements: Consolidated Balance Sheets as of March 31, 2011 (unaudited) and December 31, 2010 3 Consolidated Statements of Income for the three month periods ended March 31, 2011 and March 31, 2010 (unaudited) 4 Consolidated Statements of Changes in Shareholders' Equity for the three month periods ended March 31, 2011 and March 31, 2010 (unaudited) 5 Consolidated Statements of Cash Flows for the three month periods ended March 31, 2011 and March 31, 2010 (unaudited) 6 Notes to Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosure of Market Risk 32 Item 4. Controls and Procedures 33 PART II Other Information Item 1. Legal Proceedings 33 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults upon Senior Securities 34 Item 4. Removed and Reserved 34 Item 5. Other information 34 Item 6. Exhibits 34 2 Table of Contents PART I - FINANCIAL INFORMATION Salisbury Bancorp, Inc. and Subsidiary CONSOLIDATED BALANCE SHEETS in thousands (except share data) unaudited March 31, December 31, ASSETS Cash and due from banks $ $ Interest bearing demand deposits with other banks Total cash and cash equivalents Interest bearing time deposits with other banks Securities Available-for-sale at fair value Held-to-maturity at amortized cost (fair value: $56 and $58) 55 56 Federal Home Loan Bank of Boston stock at cost Loans held-for-sale Loans receivable, net (allowance for loan losses: $3,978 and $3,920) Investment in real estate 75 75 Other real estate owned Bank premises and equipment, net Goodwill Intangible assets (net of accumulated amortization: $1,357 and $1,301) Accrued interest receivable Cash surrender value of life insurance policies Deferred taxes Other assets Total Assets $ $ LIABILITIES and SHAREHOLDERS' EQUITY Deposits Demand (non-interest bearing) $ $ Demand (interest bearing) Money market Savings and other Certificates of deposit Total deposits Repurchase agreements Federal Home Loan Bank of Boston advances Accrued interest and other liabilities Total Liabilities Commitments and contingencies - - Shareholders' Equity Preferred stock - $.01 per share par value Authorized: 25,000; Shares issued: 8,816; Liquidation preference: $1,000 per share Common stock - $.10 per share par value Authorized: 3,000,000; Issued: 1,686,701 and 1,685,861 Common stock warrants outstanding Paid-in capital Retained earnings Accumulated other comprehensive loss, net ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ See accompanying notes to consolidated financial statements. 3 Table of Contents Salisbury Bancorp, Inc. and Subsidiary CONSOLIDATED STATEMENTS OF INCOME Three months ended March 31, (in thousands except per share amounts) unaudited Interest and dividend income Interest and fees on loans $ $ Interest on debt securities Taxable Tax exempt Other interest and dividends 38 46 Total interest and dividend income Interest expense Deposits Repurchase agreements 15 27 Federal Home Loan Bank of Boston advances Total interest expense Net interest income Provision for loan losses Net interest and dividend income after provision for loan losses Non-interest income Trust and wealth advisory Service charges and fees Gains on securities 11 - Gains on sales of mortgage loans, net 42 Mortgage servicing, net 32 33 Other 59 56 Total non-interest income Non-interest expense Salaries Employee benefits Premises and equipment Data processing Professional fees FDIC insurance Marketing and community support 68 62 Amortization of intangibles 56 56 Other Total non-interest expense Income before income taxes Income tax provision 79 Net income $ $ Net income available to common shareholders $ $ Basic and diluted earnings per share $ $ Common dividends per share See accompanying notes to consolidated financial statements. 4 Table of Contents Salisbury Bancorp, Inc. and Subsidiary CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY Common Stock Preferred Paid-in Retained Accumulated other comp- Total share-holders' (dollars in thousands) unaudited Shares Amount Stock Warrants capital earnings rehensive loss equity Balances at December 31, 2009 $ ) $ Net income for period - Other comprehensive income, net of tax - Total comprehensive income Amortization (accretion) of preferred stock - - 5 - - (5
